       Case 1:17-cv-02989-AT Document 1033 Filed 12/28/20 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                                CIVIL ACTION
       v.
                                                FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


                     RULE 5.4 CERTIFICATE OF SERVICE

      Pursuant to Local Rule 5.4, Defendants Brad Raffensperger, David J.

Worley, Rebecca N. Sullivan, Anh Le, and Matthew Mashburn (collectively, the

“State Defendants”), in their official capacities by and through their counsel of

record, hereby certify that on December 28, 2020, the undersigned served a

true and correct copy of the following:

      1. Defendant Brad Raffensperger’s First Request for Admissions to

Plaintiff Coalition for Good Governance;

      2. Defendant Brad Raffensperger’s First Request for Admissions to

Plaintiff Donna Curling;

      3. Defendant Brad Raffensperger’s First Request for Admissions to


                                          1
       Case 1:17-cv-02989-AT Document 1033 Filed 12/28/20 Page 2 of 6




Plaintiff Donna Price;

      4. Defendant Brad Raffensperger’s First Request for Admissions to

Plaintiff Laura Digges;

      5. Defendant Brad Raffensperger’s First Request for Admissions to

Plaintiff William Digges, III;

      6. Defendant Brad Raffensperger’s First Request for Admissions to

Plaintiff Jeffrey Schoenberg;

      7. Defendant Brad Reffensperger’s First Request for Admissions to

Plaintiff Ricardo Davis; and

      8. Defendant Brad Raffensperger’s First Request for Admissions to

Plaintiff Megan Misset,

      upon the following counsel of record via email:

 Cary Ichter                              Bruce P. Brown LAW LLC 1123
 Ichter Davis LLC                         Zonolite Road, Suite 6 Atlanta,
 Suite 1530                               Georgia 30306
 3340 Peachtree Road N.E. Atlanta,        bbrown@brucepbrownlaw.com
 Georgia 30326
 cichter@ichterdavis.com


 David D. Cross                           John Michael Powers
 John P. Carlin                           David R. Brody
 Lyle F. Hedgecock                        Ezra David Rosenberg
 Mary G. Kaiser                           Lawyers’ Committee for Civil
 Veronica Ascarrunz                       Rights Under Law

                                      2
     Case 1:17-cv-02989-AT Document 1033 Filed 12/28/20 Page 3 of 6




Eileen M. Brogan                       Suite 900
Morrison & Foerster, LLP 2000          1500 K Street, N.W.
Pennsylvania Avenue, NW                Washington, DC 20005
Washington, DC 20006                   jpowers@lawyerscommittee.org
dcross@mofo.com                        dbrody@lawyerscommittee.org
jcarlin@mofo.com                       erosenberg@lawyerscommittee.org
lhedgecock@mofo.com
mkaiser@mofo.com
vascarrunz@mofo.com
ebrogan@mofo.com



Kaye Burwell                           Robert Alexander McGuire
David Lowman                           Robert McGuire Law Firm
Cheryl Ringer                          113 Cherry Street #86685
Fulton County Attorney’s Office        Seattle, WA 98104-2206
141 Pryor Street, Suite 4038           ram@lawram.com
Atlanta, Georgia 30303
kaye.burwell@fultoncountyga.gov
david.lowman@fultoncountyga.gov
cheryl.ringer@fultoncountyga.gov

Halsey G. Knapp, Jr.
Adam Martin Sparks
Grant Edward Schnell
Krevolin & Horst, LLC
One Atlantic Center, Suite 3250
1201 West Peachtree Street, NW
Atlanta, GA 30309
hknapp@khlawfirm.com
sparks@khlawfirm.com
grant.schnell@hklaw.com




                                   3
 Case 1:17-cv-02989-AT Document 1033 Filed 12/28/20 Page 4 of 6




This 28th day of December, 2020.


                        Robbins Ross Alloy Belinfante Littlefield
                        LLC

                        Vincent R. Russo
                        Georgia Bar No.: 242628
                        vrusso@robbinsfirm.com
                        Joshua B. Belinfante
                        Georgia Bar No.: 047399
                        jbelinfante@robbinsfirm.com
                        Alexander F. Denton
                        Georgia Bar No.: 660632
                        adenton@robbinsfirm.com
                        Carey Miller
                        Georgia Bar No.: 976240
                        cmiller@robbinsfirm.com
                        500 14th Street, N.W.
                        Atlanta, GA 30318
                        Telephone: (678) 701-9381
                        Facsimile: (404) 856-3250

                        TAYLOR ENGLISH DUMA LLP

                        /s/R. Dal Burton
                        Bryan P. Tyson
                        GA Bar No. 515411
                        btyson@taylorenglish.com
                        Jonathan D. Crumly
                        Georgia Bar No. 199466
                        jcrumly@taylorenglish.com
                        R. Dal Burton
                        Georgia Bar No. 097890
                        dburton@taylorenglish.com
                        Diane Festin LaRoss
                        Georgia Bar No. 430830

                               4
Case 1:17-cv-02989-AT Document 1033 Filed 12/28/20 Page 5 of 6




                       dlaross@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Loree Anne Paradise
                       lparadise@taylorenglish.com
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: 770.434.6868

                       Attorneys for State Defendants




                              5
          Case 1:17-cv-02989-AT Document 1033 Filed 12/28/20 Page 6 of 6




                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing RULE 5.4 CERTIFICATE OF SERVICE has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in L.R.

5.1(B).

                                /s/ R. Dal Burton
                                R. Dal Burton




                                        6
